By the Court, Welles, J.
I think the court below decided correctly in refusing to discharge the defendant on the first ground taken by his counsel. Although the letters were written and mailed in Steuben county, yet as they were directed to, and received in, Livingston county by the person to whom they were addressed, the indictment was properly found in the latter county.
The court also properly refused to allow the defendant to prove the informality complained of in the organization of the grand jury. An issue upon the plea of not guilty had been regularly joined, dud that was the issue which was being tried, and upon that a petit jury had been empannelled and the case on the part of the people had been gone through with. The objection was clearly too late, and it would have been unprecedented to allow this collateral issue to be raised át so late a period.
The only remaining question to be considered is upon that part of the charge in which the jury were instructed that it was entirely immaterial whether Heath, the individual to whom the alleged threatening letters were written, owed the defendant the $16, claimed, or not. It is a question, I believe, of entirely new impression, and is not without its difficulties. The section of the statute under which the defendant was indicted and convicted, (2 R. /S'. 678, § 59,) is in the following words: “ Every person who shall knowingly send or deliver, or shall make, and for the purpose of being delivered or sent, shall part with the possession of, any letter or writing, with or without a name subscribed thereto, or signed with a fictitious name, or with any letter, mark or other designation, threatening therein to accuse any person of any crime, or to do any injury to the person or property of any one, with a view or intent to extort or gain any money or property of any description, belonging to another, shall, upon conviction, be adjudged guilty of an attempt to rob, and shall be punished by imprisonment in a state’s prison not exceeding five years.” In order to constitute the offence created by this statute, the letters must be sent, &c. with a view or intent to extort or gain money or property, Spc. belonging to another. The intent *430must be to extort or gain. Can it be truly said that a person extorts money which is justly his due ? The word gain, in the connection here used, I regard as synonymous with extort: at least I think it must mean something more than merely to obtain, or get possession of. If that was all the legislature intended by it, it seems to me they would have employed different language. In view of the well established rule, that penal statutes are to receive a strict construction, I must interpret this as intending to embrace only cases where the intent is to obtain that which in justice and equity the party is not entitled to receive. The end, as well as the means employed to obtain it, must be wrongful and unlawful. The act forbidden and made thus highly penal, is declared by' the statute, an attempt to rob ; and the statute itself is found in the article entitled “ Of robbery, embezzlement and larceny.” If A. meets B. on the highway, and by threatening his life induces B., through fear, to surrender his watch or horse to A., this is robbery. If in the case supposed, B. defends himself or escapes and retains his property, A. is guilty of an attempt to rob. If, however, in either case, A. is able to satisfy the jury that he believed the property to be his, and that he was obtaining, or attempting to obtain, what he honestly supposed belonged to him, although in fact his claim was not legal, and the property really belonged to B., he should be acquitted. So in the case of larceny, if the defendant can show he took the goods alleged to be stolen, under a bona fide claim of right, the case becomes a mere trespass. In all these cases, the fraudulent intent is the essence of the offence.
I think it is of some consequence in this view of the subject, that the legislature have designated the name of the offence. It is declared an attempt to rob. Before the statute, the act of obtaining money or property without a color or claim of right, through the means of threatening letters, was not a subject of criminal cognizance; and yet it is apparent that such acts were as dangerous, and accompanied with as much moral turpitude, as the crime of robbery. In declaring the act a crime, and providing for its punishment, the legislature have, with great propriety, placed the offence in the same class with that *431of robbery; and in giving the statute an interpretation, I think we should apply the same rule in respect to the intent with which the act is committed, as we would in case of the common law offence of an intention to rob; in which the lucri causa must always characterize the act. A distinction has been attempted to be drawn between an intention to obtain the possession of a specific article of property and an intention to coerce the payment of a debt. And it is said that the laws have provided ample means for the collection of debts; that it would be dangerous to disregard the distinction, and would raise inconvenient and troublesome issues upon the trial. All this may be true, and yet I am unable to perceive why the argument would not apply with all its force, as well to one case as the other. The law has provided as ample civil remedies for recovering the possession of a specific chattel wrongfully taken or withheld from the party to whom it belongs, as it has for the recovery of damages in the case of a chose in action. But if it were otherwise, and we were at liberty to speculate upon the subject, I should incline to regard the distinction as too theoretical and fanciful to be entitled to much weight, in a case so grave in its consequences as this.
In the case of The People v. Thomas, (3 Hill, 169,) it was held that a false representation, tending merely to induce one to pay a debt previously due from him, is not within the statute against obtaining property by false pretences, though payment be thereby obtained. (See also Rex v. Williams, 7 Car. & P. 354; 32 Eng. Com. Law Rep. 550.) These cases are cited to show that the ultimate object or intent of the party accused must be unlawful, in order to constitute the offence under a statute, the object of which was to prevent and punish acts, somewhat in character with, and certainly not more criminal in their nature, than those punishable by the statute under consideration.
Conviction reversed, and new trial granted.
Maynard, J. dissenting.